 
 
PRIVILEGED AND CONFIDENTIAL
 
[Name]
[Address]


 
Dear __________:
 
Alexander & Baldwin, Inc. (the "Company") considers it essential to the best
interests of the Company and its shareholders to encourage the continued
employment of key management personnel. In this connection, the Board of
Directors of the Company (the "Board") recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its
shareholders.  Accordingly, the Board has determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of members of the Company's top management, including you, to their
assigned duties without distraction in the face of the potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.
To persuade you to remain in the employ of the Company and in consideration of
your agreement set forth in Section 2(b) hereof, the Company agrees that you
will receive the severance benefits set forth in this letter agreement,
effective as of January 1, 2009 (the "Agreement") in the event your employment
with the Company is terminated subsequent to a "change in control of the
Company" (as defined in Section 2(a) hereof) under the circumstances described
below.
If you are or become an officer of a subsidiary of the Company, whether or not
you are also an employee of the Company, any reference herein to your employment
by the Company shall be deemed to include such subsidiary.
1.           Term and Operation of Agreement.  This Agreement shall commence on
the effective date hereof and shall continue in effect through December 31,
2009; provided, however, that commencing on January 1, 2010 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless not later than December 1 of the preceding year, the
Company shall have given notice that it does not wish to extend this Agreement;
and provided, further, that notwithstanding any such notice by the Company not
to extend, this Agreement shall continue in effect for a period of twenty-four
(24) months beyond the term provided herein if a "change in control of the
Company" (as defined in Section 2(a) hereof) shall have occurred during such
term.
2.           Change in Control.  (a)  No benefits shall be payable hereunder
unless there shall have been a change in control of the Company, as set forth
below, and your employment by the Company shall thereafter have been terminated
in accordance with Section 3 below.  For purposes of this Agreement, a "change
in control of the Company" shall mean a "Change in Control Event" within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (the "Code").
(b)           For purposes of this Agreement, a "potential change in control of
the Company" shall be deemed to have occurred if (i) the Company enters into an
agreement the consummation of which would result in the occurrence of a change
in control of the Company; (ii) any "person" (as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, including
the Company) publicly announces an intention to take or to consider taking
actions which if consummated would constitute a change in control of the
Company; (iii) any person becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company's then outstanding securities; or (iv) the Board adopts a
resolution to the effect that a potential change in control of the Company for
purposes of this Agreement has occurred.  You agree that, subject to the terms
and conditions of this Agreement, in the event of a potential change in control
of the Company, you will remain in the employ of the Company until the earliest
of (i) a date which is six (6) months from the occurrence of such potential
change in control of the Company, (ii) the termination of your employment by
reason of Disability or Retirement, as defined in Subsection 3(i) hereof, or
(iii) the occurrence of a change in control of the Company.
3.           Termination Following Change in Control.  If a Change in Control
Event shall have occurred, you shall be entitled to the benefits provided in
Section 4 hereof upon the subsequent termination of your employment during the
term of this Agreement unless such termination is (a) because of your death, (b)
by the Company for Cause or Disability or (c) by you other than for Good
Reason.  For purposes of this Agreement, your employment shall be deemed to have
been terminated following a change in control by the Company without Cause or by
you with Good Reason, if (i) your employment is terminated by the Company
without Cause prior to a change in control of the Company (whether or not a
change in control of the Company ever occurs) and such termination was at the
request or direction of a person who has entered into an agreement with the
Company the consummation of which would constitute a change in control of the
Company, (ii) you terminate your employment for Good Reason prior to a change in
control of the Company (whether or not a change in control of the Company ever
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of such person, or (iii) your employment is terminated
by the Company without Cause or by you for Good Reason and such termination or
the circumstance or event which constitutes Good Reason is otherwise in
connection with or in anticipation of a change in control of the Company
(whether or not a change in control of the Company ever occurs).
(i)           Disability; Retirement.  Termination by the Company of your
employment based on "Disability" shall mean termination because of your absence
from your duties with the Company on a full-time basis for six consecutive
months, as a result of your incapacity due to physical or mental illness, unless
within 30 days after Notice of Termination (as hereinafter defined) is given
following such absence you shall have returned to the full-time performance of
your duties.  Termination by you of your employment based on "Retirement" shall
mean termination in accordance with the Company's retirement policy, including
early retirement, generally applicable to its salaried employees.
(ii)           Cause.  Termination by the Company of your employment for "Cause"
shall mean termination upon (A) the willful and continued failure by you
substantially to perform your duties with the Company (other than any such
failure resulting from your incapacity due to physical or mental illness or such
actual or anticipated failure resulting from your termination for Good Reason),
after a demand for substantial performance is delivered to you by the Board
which specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, or (B) the willful engaging by you
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.  For purposes of this paragraph, no act, or failure to
act, on your part shall be considered "willful" unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company.  Notwithstanding the
foregoing, you shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in clauses (A) or (B) of the
first sentence of this paragraph and specifying the particulars thereof in
detail.
(iii)           Good Reason.  You shall be entitled to terminate your employment
for Good Reason.  For purposes of this Agreement, "Good Reason" shall mean,
without your express written consent, any of the following occurring subsequent
to a change in control of the Company or prior to a change in control of the
Company under the circumstances described in clauses (ii) and (iii) of the
second sentence of Section 3 hereof (treating all references in paragraphs (A)
through (G) below to a "change in control of the Company" as references to a
"potential change in control of the Company"), unless, in the case of any act or
failure to act described in paragraph (A), (D), (E) or (G) below, such act or
failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination given in respect thereof:
(A)           the assignment to you of any duties inconsistent with your
position, duties and status with the Company immediately prior to a change in
control of the Company; a substantial alteration in the nature or status of your
responsibilities from those in effect immediately prior to a change in control
of the Company; the failure to provide you with substantially the same
perquisites which you had immediately prior to a change in control of the
Company, including but not limited to an office and appropriate support
services; or a change in your titles or offices as in effect immediately prior
to a change in control of the Company, or any removal of you from or any failure
to reelect you to any of such positions;
(B)           a reduction by the Company in your base salary as in effect on the
effective date of this Agreement or as the same may be increased from time to
time;
(C)           the Company's requiring you to be based anywhere other than the
metropolitan area in which your office is located immediately prior to a change
in control of the Company, except for required travel on the Company's business
to an extent substantially consistent with your present business travel
obligations;
(D)           the failure by the Company to continue in effect any stock option
or other equity-based plan in which you were participating, or in which you were
entitled to participate, immediately prior to a change in control of the
Company, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a substantially equivalent basis, both in terms of the
amount or timing of payment of benefits provided and the level of your
participation relative to other participants, as existed immediately prior to
the change in control of the Company.
(E)           the failure by the Company to continue in effect any benefit,
pension or compensation plan, employee stock ownership plan, savings and profit
sharing plan, life insurance plan, medical insurance plan or health-and-accident
plan in which you are participating, or in which you are entitled to
participate, immediately prior to a change in control of the Company (the
"Company Plans"), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan; or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a substantially equivalent basis, both in
terms of the amount or timing of payment of benefits provided and the level of
your participation relative to other participants, as existed immediately prior
to the change in control of the Company; or the failure by the Company to
provide you with the number of paid vacation days to which you are entitled on
the basis of years of service with the Company in accordance with the Company's
normal vacation policy immediately prior to a change in control of the Company;
(F)           the failure by the Company to obtain the assumption of this
agreement to as contemplated in Section 5 hereof, prior to the effectiveness of
any succession; or
(G)           any purported termination of your employment by the Company which
is not effected pursuant to a Notice of Termination satisfying the requirements
of paragraph (iv) below (and, if applicable, paragraph (ii) above); and for
purposes of this Agreement, no such purported termination shall be effective.
Your right to terminate your employment pursuant to this paragraph shall not be
affected by your incapacity due to physical or mental illness, and your right to
terminate your employment pursuant to this paragraph shall not be limited by
your agreement contained in Section 2(b) hereof.  Your continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.
(iv)           Notice of Termination.  Any purported termination by the Company
pursuant to paragraph (i) or (ii) above or by you pursuant to paragraph (iii)
above shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 6 hereof.  For purposes of this Agreement, a
"Notice of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
(v)           Date of Termination.  "Date of Termination" shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the performance of your
duties on a full-time basis during such 30-day period), and (B) if your
employment is terminated pursuant to paragraphs (ii) or (iii) above or for any
other reason, the date specified in the Notice of Termination (which, in the
case of a termination pursuant to paragraph (ii) above shall not be less than 30
days, and in the case of a termination pursuant to paragraph (iii) above shall
not be more than 60 days, from the date such Notice of Termination is given);
provided that if within 30 days after any Notice of Termination is given the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected); and
provided further that the Date of Termination shall be extended by a notice of
dispute given by you only if such notice is given in good faith and you pursue
the resolution of such dispute with reasonable diligence.
4.           Compensation Upon Termination or During Disability.
(a)           During any period that you fail to perform your duties hereunder
as a result of incapacity due to physical or mental illness, you shall continue
to receive your full base salary at the rate then in effect and all compensation
and benefits payable under all compensation, benefit and insurance plans until
this Agreement is terminated pursuant to Section 3(i) hereof.  Thereafter, your
benefits shall be determined in accordance with the Company's long-term
disability plan or other insurance programs then in effect and the Company
Plans.
(b)           If your employment shall be terminated for Cause, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given and the Company shall have
no further obligation to you under this Agreement.
(c)           If your employment by the Company shall be terminated by the
Company other than for Cause or Disability or by you for Good Reason, then you
shall be entitled to the benefits provided below:
(i)           the Company shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given;
or, if higher, the rate in effect immediately prior to the first occurrence of
an event or circumstance constituting Good Reason, together with all
compensation and benefits payable to you through the Date of Termination under
the terms of the Company's compensation, benefit and insurance plans, programs
or arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to you, as in effect immediately prior to the first occurrence of
an event or circumstance constituting Good Reason;
(ii)           in lieu of any further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay as severance pay to
you, not later than the fifth day following the Date of Termination, a lump sum
severance payment (together with the payments provided in Subsections 4(c)
(iii), (iv), (v), (vi) and (viii) the "Severance Payments") equal to two times
the sum of (A) your annual base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (B) your
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason;
(iii)           notwithstanding any provision of any deferred compensation plans
in which you participate other than any restricted stock unit or similar awards
(the “Deferred Compensation Plans”), the Company shall pay you in one sum in
cash not later than the fifth day following the Date of Termination, the sum of
all amounts to which you are entitled under the Deferred Compensation Plans
whether upon termination of your employment or otherwise, provided that in
determining the amounts to which you are entitled under the A&B Excess Benefits
Plan (the "Excess Plan"), the A&B Supplemental Executive Retirement Plan and the
A&B Executive Survivor/Retirement Benefit Plan (the "Executive Survivor Plan")
the provisions of said plans relating to a change in control shall be applied on
the basis that the change in control of the Company did not provide as a
prerequisite to the consummation of the change in control that the employer
responsibilities under said plans are to be assumed by the successor
organization;
(iv)           notwithstanding any provision of any annual or long term
incentive plan to the contrary, the Company shall pay to you in one sum in cash
not later than the fifth day following the Date of Termination, an amount equal
to the sum of (A) any incentive compensation which has been awarded or allocated
for any completed fiscal year or other measuring period preceding that in which
the Date of Termination occurs but has not yet been paid, and (B) a pro rata
portion of the aggregate value of all contingent awards to you for all
uncompleted periods under such plans calculated by multiplying for each such
award, (1) a fraction, the numerator of which shall be the number of full months
elapsed during the period for such award prior to the Date of Termination, and
the denominator of which shall be the total number of months contained in such
period, by (2) the amount of the award which would have been payable to you
following completion of such period at the "TARGET" (fully competent) level of
performance as described in the plan documents and the individual objective
development worksheets;
(v)           in lieu of shares of common stock, without par value, of the
Company (the "Shares") issuable upon the exercise of options ("Options"), if
any, granted to you under any stock option or other plan of the Company (which
Options shall be canceled upon the making of the payment referred to below), you
shall receive in one sum in cash not later than the fifth day following the Date
of Termination an amount equal to the product of (A) the difference (to the
extent that such difference is a positive number) obtained by subtracting the
per Share exercise price of each Option held by you, whether or not then fully
exercisable, from the closing price of Shares, as reported on the principal
national securities exchange on which the Shares are then listed or, if the
Shares are not then listed on such an exchange, on the automated quotation
system operated by the National Association of Security Dealers, Inc., on the
Date of Termination (or the last trading date prior thereto) and (B) the number
of Shares covered by each such Option;
(vi)           in addition to the retirement benefits to which you are entitled
under any tax-qualified, supplemental or excess benefit pension plan maintained
by the Company and any other plan or agreement entered into between you and the
Company which is designed to provide you with supplemental retirement benefits
(collectively, the "Retirement Plans"), the Company shall pay to you in one sum
in cash not later than the fifth day following the Date of Termination, an
amount equal to the excess of (A) over (B), where (A) equals the actuarial
equivalent of the retirement benefits (taking into account any early retirement
subsidies associated therewith and determined as a straight life annuity (or in
the case of the Executive Survivor Plan, ten annual payments made in monthly
installments) commencing at the date (but in no event earlier than the second
anniversary of the Date of Termination) as of which the actuarial equivalent of
such annuity or installments is greatest) to which you would have been entitled
under the terms of the Retirement Plans (without regard to (x) any offset
thereunder for severance allowances payable hereunder or (y) any amendment to
the Retirement Plans made subsequent to a change in control of the Company,
which amendment adversely affects in any manner the computation of retirement
benefits under the Retirement Plans), determined as if you were fully vested
thereunder and had accumulated (after the Date of Termination) two additional
years of continuous service thereunder at your highest rate of earnings (as
defined in the Retirement Plans) during the year immediately preceding the
occurrence of the circumstances giving rise to the Notice of Termination given
in respect thereof, except that if you have not attained age sixty-five (65) as
of the Date of Termination, any reduction for early retirement shall be
determined using factors appropriate for the lesser of age sixty-five (65) or
your then age plus two (2) years, but not less than age fifty-five (55), and the
provisions of the Excess Plan notwithstanding the early retirement reduction
factors used shall be those applicable to participants of the Pension Plan who
terminate employment after age fifty-five (55); and where (B) equals the
actuarial equivalent of the total retirement benefits (taking into account any
early retirement subsidies associated therewith and determined as a straight
life annuity (or in the case of the Executive Survivor Plan, ten annual payment
made in monthly installments) commencing at the date (but in no event earlier
than the Date of Termination) as of which the actuarial equivalent of such
annuity or installment payments is greatest) to which you are entitled pursuant
to the provisions of the Retirement Plans; and for purposes of this paragraph
(vii), "actuarial equivalent" shall be determined using the same methods and
assumptions utilized under the Executive Survivor Plan immediately prior to the
change in control for the retirement benefits associated with the Executive
Survivor Plan and Excess Plan immediately prior to the change in control for
other retirement benefits;
(vii)           the Company shall also pay to you all legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder).  Such payments shall be made within five (5) business days after
delivery of your written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require; provided,
however, that in no event shall any such payments be made later than the last
day of your taxable year following the taxable year in which the fee or expense
was incurred; and
(viii)                      the Company shall reimburse you for individual
outplacement counseling services in an amount not to exceed ten thousand dollars
($10,000.00); provided, however, that in no event shall any such reimbursement
be made later than the last day of your 2nd taxable year following the taxable
year in which the Date of Termination occurs.


(d)           (i)           Whether or not you become entitled to the Severance
Payments, if any payments or benefits received or to be received by you in
connection with a change in control of the Company (as defined in Section 2(b)
hereof) or your termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
"person" (as defined in Section 2(a) hereof) whose actions result in a change in
control of the Company or any person affiliated with the Company or such person
(all such payments and benefits, the "Total Payments"), will be subject to the
excise tax (the "Excise Tax") imposed under section 4999 of the Code, the
Company shall pay to you an additional amount (the "Gross-Up Payment") such that
the net amount retained by you, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment tax and Excise
Tax upon the payment provided for by this Subsection 4(d), shall be equal to the
Total Payments.
(ii)           In the event that the amount of the Total Payments does not
exceed 110% of the largest amount that would result in no portion of the Total
Payments being subject to the Excise Tax (the "Safe Harbor"), then subsection
(i) of this Section 4(d) shall not apply and the cash Severance Payments shall
first be reduced (with amounts not subject to Section 409A of the Code being
reduced prior to amounts that are subject to Section 409A of the Code), and all
other Severance Payments shall thereafter be reduced (with amounts not subject
to Section 409A of the Code being reduced prior to amounts that are subject to
Section 409A of the Code), so that the amount of the Total Payments is equal to
the Safe Harbor; provided, however, that, to the extent permitted by Section
409A of the Code, you may elect to have the non-cash Severance Payments
reduced prior to any reduction of the cash Severance Payments.
(iii)           For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all of
the Total Payments shall be treated as "parachute payments" within the meaning
of section 28OG(b)(2) of the Code, and all "excess parachute payments" within
the meaning of section 28OG(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Company's
independent auditors and reasonably acceptable to you such other payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of section 28OG(b)(4)(A) of the Code, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered, within the meaning of section 28OG(b)(4)(B) of the Code, in
excess of the "base amount" (as such term is defined in section 28OG(b)(3) of
the Code) allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, (ii) the amount of the Total Payments which shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Total Payments or (B) the amount of excess parachute
payments within the meaning of section 28OG(b)(1) of the Code (after applying
clause (i), above), and (iii) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company's independent auditors in
accordance with the principles of sections 28OG(d)(3) and (4) of the Code.  For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.
(iv)           (A)           In the event that (1) amounts are paid to you
pursuant to Section 4(d)(i), (2) there is a final determination of the Internal
Revenue Service or a court of competent jurisdiction (a “Final
Determination”) that the Excise Tax is less than the amount taken into account
hereunder in calculating the Gross-Up Payment, and (3) after giving effect to
such Final Determination, the Severance Payments are to be reduced pursuant to
Section 4(d)(ii), you shall repay to the Company, within five (5) business days
following the date of the Final Determination, the Gross-Up Payment, the amount
of the reduction in the Severance Payments, plus interest on the amount of such
repayments at 120% of the rate provided in Section 1274(b)(2)(B) of the Code.
(B)           In the event that (1) amounts are paid to you pursuant to Section
4(d)(i), (2) there is a Final Determination that the Excise Tax is less than the
amount taken into account hereunder in calculating the Gross-Up Payment, and (3)
after giving effect to such Final Determination, the Severance Payments are not
to be reduced pursuant to Section 4(d)(ii), you shall repay to the Company,
within five (5) business days following the date of the Final Determination, the
portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by you), to the extent that such repayment results in a reduction
in the Excise Tax and a dollar-for-dollar reduction in your taxable income and
wages for purposes of federal, state and local income and employment taxes, plus
interest on the amount of such repayment at 120% of the rate provided in Section
1274(b)(2)(B) of the Code.
(C)           Except as otherwise provided in clause (D) below, in the event
there is a Final Determination that the Excise Tax exceeds the amount taken into
account hereunder in determining the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall pay to you, within five (5) business
days following the date of the Final Determination, the sum of (1) a Gross-Up
Payment in respect of such excess and in respect of any portion of the Excise
Tax with respect to which the Company had not previously made a Gross-Up
Payment, including a Gross-Up Payment in respect of any Excise Tax attributable
to amounts payable under clauses (2) and (3) of this paragraph (C) (plus any
interest, penalties or additions payable by you with respect to such excess and
such portion), (2) if Severance Payments were reduced pursuant to Section
4(d)(ii) but after giving effect to such Final Determination, the Severance
Payments should not have been reduced pursuant to Section 4(d)(ii), the amount
by which the Severance Payments were reduced pursuant to Section 4(d)(ii), and
(3) interest on such amounts at 120% of the rate provided in Section
1274(b)(2)(B) of the Code.
(D)           In the event that (1) Severance Payments were reduced pursuant to
Section 4(d)(ii) and (2) the aggregate value of Total Payments which are
considered "parachute payments" within the meaning of Section 280G(b)(2) of the
Code is subsequently redetermined pursuant to a Final Determination but such
redetermined value still does not exceed 110% of the Safe Harbor, then, within
five (5) business days following such Final Determination, (x) the Company shall
pay to you the amount (if any) by which the reduced Severance Payments (after
taking the Final Determination into account) exceeds the amount of the reduced
Severance Payments actually paid to you, plus interest on the amount of such
repayment at 120% of the rate provided in Section 1274(b)(2)(B) of the Code, or
(y) you shall pay to the Company the amount (if any) by which the reduced
Severance Payments actually paid to you exceeds the amount of the reduced
Severance Payments (after taking the Final Determination into account), plus
interest on the amount of such repayment at 120% of the rate provided in Section
1274(b)(2)(B) of the Code.
(E)           You and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Severance
Payments.  Notwithstanding anything in this Agreement to the contrary, in no
event shall payments under this Section be made later than the end of your
taxable year following the taxable year in which you remit the related Excise
Tax.


(e)           Unless you are terminated for Cause, the Company shall maintain or
cause to be maintained in full force and effect, for your continued benefit, for
a period of two years, all health and welfare benefit plans to include life
insurance, health insurance and dental insurance, in which you participated or
were entitled to participate immediately prior to the Date of Termination,
provided that your continued participation is possible under the general terms
and provisions of such plans and programs.  In the event that your participation
in any such plan or program is barred, the Company shall arrange to provide you
with benefits substantially similar to those which you are entitled to receive
under such plans and programs.  At the end of such two-year period, you will be
entitled to take advantage of any conversion privileges applicable to the
benefits available under any such plans or programs.  Benefits otherwise
receivable by you pursuant to this Section 4(e) shall be reduced to the extent
benefits of the same type are received by or made available to you during the
two-year period following your termination of employment (and any such benefits
received by or made available to you shall be reported by you to the Company);
provided, however, that the Company shall reimburse you for the excess, if any,
of the cost of such benefits to you over such cost immediately prior to the Date
of Termination or, if more favorable to you, the first occurrence of an event or
circumstance constituting Good Reason.
(f)           You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 4 (other than
Section 4(e) hereof) be reduced by any compensation earned by you as the result
of employment by another employer after the Date of Termination, by offset
against any amount claimed to be owed by you to the Company, or otherwise.
(g)           The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and other
guidance promulgated thereunder ("Section 409A") and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith.  Notwithstanding anything contained herein to the
contrary, you shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to you under
this Agreement providing for payment of amounts on termination of employment
unless you would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A; and for purposes of determining
whether you have incurred a “separation from service’ under Section 1.409A-1(h)
of the regulations promulgated under Section 409A by the United States Treasury
Department, “50 percent” shall be substituted for “20 percent” each place that
the latter appears in Section 1.409A-1(h)(1)(ii).  Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A and any payments described in
this Agreement that are due within the "short term deferral period" as defined
in Section 409A shall not be treated as deferred compensation unless applicable
law requires otherwise.  Notwithstanding anything in this Agreement to the
contrary, if your employment is terminated prior to a Change in Control in a
manner described in the second sentence of Section 3, to the extent required to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts payable to you hereunder, to the extent not in excess of the amount that
you would have received under any other severance plan or arrangement with the
Company that is not contingent on the occurrence of a Change in Control had such
plan or arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to you in
accordance with the provisions of this Agreement.  To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following your separation from service shall instead be paid on the first
business day after the date that is six months following your separation from
service (or upon your death, if earlier), together with interest calculated from
the fifth (5th) day following separation from service until the date of payment,
at an interest rate equal to 120% of the short-term applicable federal rate for
a semi-annual compounding period under Section 1274(d) of the Code, applicable
for the month in which the participant's separation from service occurs,
provided that such interest rate shall not exceed 120% of the long-term
applicable federal rate under Section 1274(d) of the Code.
5.           Successors; Binding Agreement.  (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to you, to, prior to
such succession, expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  As used in this Agreement, "Company"
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 5 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, or otherwise.
(b)           This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.
6.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
7.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer as may be specifically designated by
the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time.  This Agreement constitutes the sole agreement of the parties
and terminates, replaces, and supersedes all previous representations,
understandings, and agreements of the parties with respect to the subject matter
herein, whether written or oral, express or implied, rendering such previous
representations, understandings, and agreements null and void.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Hawaii.
8.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
9.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
10.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Honolulu, Hawaii, in accordance with the rules of Dispute Prevention &
Resolution, Inc. then in effect.  Judgment may be entered on the arbitrator's
award in any court having jurisdiction.


If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject, upon execution by the
Company.


Dated this 11th day of December, 2008, but effective as of January 1, 2009.
 
 ________________________ ALEXANDER & BALDWIN, INC.
(Signature)
 
________________________                   By___________________________                                                      
(Print
Name)                                                                                        
                                                                                                                
Vice President
 



